UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) ($000) Value Tax-exempt long-term bonds 99.99% $510,716,640 (Cost $468,971,732) Arizona 1.57% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) 06-01-21 D Maricopa County Industrial Development Auth, Rev Mtg Back Secs Prog Ser 1998B 12-01-30 Aaa Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 06-01-27 B Phoenix Civic Improvement Corp District, Rev Conc Cap Apprec Civic Plaza Ser 2005B Zero 07-01-28 AAA Rev Wastewater Sys Jr Lien 07-01-24 AAA Salt River Project Agricultural Improvement & Power District, Rev Salt River Project Ser 2005A 01-01-35 AA California 21.54% California Pollution Control Financing Auth, Rev Chemical Waste Mgmt Inc Proj Ser 2005C 11-01-23 BBB California, State of, Gen Oblig Unltd 11-01-18 A Gen Oblig Unltd 04-01-23 A Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA Rev Toll Rd Sr Lien Ser 1995A 01-01-16 AAA Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003B 06-01-28 A- Madera, County of, Rev Cert of Part Valley Childrens Hosp 03-15-15 AAA Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 09-01-27 BB Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 01-01-30 BB+ San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 08-01-17 AAA Rev Ref Cert of Part Med Ctr Fin Proj 08-01-22 A San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 09-01-23 BB 25 San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A (Zero to 1-15-07, then 5.650%) (O) Zero 01-15-07 BB Rev Toll Rd Jr Lien Zero 01-01-10 AAA Rev Toll Rd Sr Lien Zero 01-01-14 AAA Rev Toll Rd Sr Lien Zero 01-01-17 AAA Rev Toll Rd Sr Lien Zero 01-01-20 AAA Page 1 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 07-01-19 AAA Colorado 0.82% E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB- Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D 06-15-41 BB+ Delaware 0.61% Charter Mac Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-1 (S) 04-30-15 A3 Florida 6.38% Aberdeen Community Development District, Rev Spec Assessment (G) 05-01-36 BB+ Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 05-01-34 BB+ Rev Spec Assessment (G) 05-01-18 BB+ Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 08-15-31 BBB- Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 10-01-11 BBB Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A (G) 10-01-33 BB Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 05-01-30 BBB- Hernando, County of, Rev Criminal Justice Complex Fin 07-01-16 AAA Hillsborough County Industrial Development Auth, Rev Ref Tampa General Hosp Proj Ser 2003A 10-01-24 Baa1 Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 05-01-24 BB Orange County Health Facilities Auth, Rev Orlando Regional Healthcare 12-01-32 A Orange County School Board, Rev Ref Cert of Part Ser 1997A Zero 08-01-13 Aaa Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 05-01-33 BB+ Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 10-01-17 AA Pinellas County Educational Facilities Auth, Rev Barry Univ Proj 10-01-30 AA South Miami Health Facilities Auth, Rev Baptist Hlth South Florida Group 11-15-28 AA- Stoneybrook West Community Development District, Rev Spec Assessment Ser 2000A (G) 05-01-32 BB Rev Spec Assessment Ser 2000B (G) 05-01-10 BB Page 2 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Georgia 4.68% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 01-01-30 BB+ Georgia Municipal Electric Auth, Rev Preref Pwr Ser 1993Z 01-01-20 AAA Rev Preref Pwr Ser 1998Y 01-01-17 AAA 60 Rev Ref Pwr Ser 1993BB 01-01-19 A+ Rev Ref Pwr Ser 1993C 01-01-19 AAA Rev Ref Pwr Ser 1994EE 01-01-24 AAA Rev Ref Pwr Ser 1998Y 01-01-17 AAA Rev Unref Bal Ser 1993Z 01-01-20 AAA Rev Unref Bal Ser 1998Y 01-01-17 AAA Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 01-01-12 A Illinois 4.47% Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 06-01-22 BBB Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj 01-15-14 AAA Illinois Educational Facilities Auth, Rev Edl Advancement Fund Univ Ctr Proj 05-01-30 Baa2 Rev Student Hsg Edl Advancement Fund Univ Ctr Proj 05-01-22 Baa2 Illinois Finance Auth, Rev Ref Friendship Vlg Schaumburg Ser 2005A 02-15-37 BB+ Rev Ref Landing at Plymouth Place Proj Ser 2005A (G)(M) 05-15-37 BB Rev Ref Resurrection Health Ser 2005B (P) 05-15-35 AA+ Kane County Community School District No. 304, Gen Oblig Unltd Cap Apprec Ser 2004A Zero 01-01-17 Aaa Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No. 1 (G) 03-01-33 BBB- Will County Community Unit School District No. Gen Oblig Unltd Ref Zero 11-01-21 AAA Indiana 0.40% Wabash, County of, Rev Solid Waste Disp Jefferson Smurfit Corp Proj 06-01-26 B Iowa 0.53% Iowa Tobacco Settlement Auth, Rev Asset Backed Bond Cap Apprec Ser 2005B Zero 06-01-34 BBB Kansas 0.30% Wyandotte, County of, Rev Ref Sales Tax 2nd Lien Area B 12-01-20 BBB- Page 3 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Kentucky 1.66% Kentucky Economic Development Finance Auth, Rev Ref Norton Healthcare Inc Ser 2000C (Zero to 10-1-05, then 6.100%) (O) 10-01-21 AAA Kentucky State Property & Buildings Commission, Rev Ref Proj No. 84 08-01-21 AAA Louisiana 0.20% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 06-01-30 Aaa Maryland 0.94% Annapolis, City of, Rev Park Place Proj Ser 2005A (G) 07-01-34 BB+ Municipal Mortgage & Equity LLC, Bond (S) 06-30-49 A3 Massachusetts 4.19% Massachusetts Development Finance Agency, Rev Boston Univ Ser 1999P 05-15-59 BBB+ Massachusetts Health and Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 12-15-31 BB Rev Ref Partners Healthcare Sys Ser 2001C 07-01-32 AA- Massachusetts Housing Finance Agency, Rev Ser 2003B 12-01-16 AA- Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties (G) 09-01-27 BB Massachusetts Special Obligation Dedicated Tax, Rev 01-01-26 AAA Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 02-01-15 AAA 75 Massachusetts, Commonwealth of, Gen Oblig Unltd Ref Ser 2004C 12-01-24 AAA Michigan 0.61% Grand Rapids, City of, Rev Sanitation Swr Sys 01-01-30 AAA Kent Hospital Finance Auth, Rev Met Hosp Proj Ser 2005A 07-01-35 BBB Minnesota 1.84% St. Cloud, City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A 05-01-30 Aaa St. Paul Housing & Redevelopment Auth, Rev Healtheast Hosp Proj 11-15-35 BB+ University of Minnesota, Rev Ref Ser 1996A 07-01-21 AA Missouri 0.21% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs 10-01-21 BBB+ Page 4 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Nebraska 1.65% Nebraska Public Power District, Rev Ref Ser 2005C 01-01-30 AAA Omaha Public Power District, Rev Ref Elec Imp Ser 1992B 02-01-17 Aa2 Nevada 1.02% Nevada Department of Business & Industry, Rev Las Vegas Monorail Proj 2nd Tier (G) 01-01-40 BB- Rev Las Ventanas Retirement Proj Ser 2004A (G) 11-15-34 BB+ Nevada, State of, Gen Oblig Ltd Unref Bal Ser 1992A 07-01-09 AA 25 New Hampshire 0.27% New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 10-01-24 A+ New Jersey 4.19% Camden County Improvement Auth, Rev Lease Hotl Hauling & Warehousing Ser 1996A (G)(H) 01-01-21 D New Jersey Economic Development Auth, Rev 1st Mtg Winchester Gardens Ser 1996A 11-01-16 Aaa Rev Cigarette Tax 06-15-24 BBB Rev Ref Holt Hauling Proj Ser 1995J (G)(H) 11-01-23 D Rev Ref Newark Airport Marriot Hotel 10-01-14 Ba3 Rev School Facils Constr Ser 2005O 03-01-26 AA- New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 07-01-27 BB New Jersey Tobacco Settlement Financing Corp, Rev Asset Backed Bond 06-01-39 BBB Rev Asset Backed Bond 06-01-43 BBB Newark, City of, Gen Oblig Unltd Ref 10-01-15 Aaa New Mexico 0.41% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 10-01-20 B+ New York 12.68% Dutchess County Resource Recovery Agency, Rev Resource Recovery Solid Waste Sys Ser 1999A 01-01-12 AAA Erie County Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond Ser 2005A 06-01-38 BBB Jay Street Development Corp., Rev Jay Street Proj Ser 2001A-2 (P) 05-01-20 AA+ Liberty Development Corp, Rev Goldman Sachs Headquarters 10-01-35 A+ Page 5 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 11-01-11 A3 New York, City of, Gen Oblig Unltd Ser 2004G 12-01-21 A+ New York City Industrial Development Agency, Rev American Airlines JFK Intl Arpt 08-01-25 B- Rev Liberty 7 World Trade Ctr Ser 2005A (G) 03-01-15 BB Rev Ref Terminal One Group Assn Proj (N) 01-01-24 BBB+ New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 06-15-33 AA+ Rev Unref Bal Wtr & Swr Sys Ser 2000B 06-15-33 AA+ Rev Wtr & Swr Sys Ser 1999A 06-15-32 AAA New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA Rev Ref Future Tax Sec Ser 2002C-4 (P) 08-01-31 AAA New York Convention Center Development Corp, Rev Hotel Unit Fee Secd 11-15-30 AAA New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 07-01-09 AA- Rev Personal Income Tax Ser 2005F (N) 03-15-30 AA Rev Preref Ser 1990B 05-15-11 AA- Rev Ref State Univ Edl Facil Ser 1993A 05-15-19 AA- Rev Unref Bal Ser 1990B 05-15-11 AA- New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 06-15-11 AAA New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 05-01-11 AAA New York State Thruway Auth, Rev Ref Hwy & Brdg Trust Fd Ser 2005B 04-01-20 AAA Port Auth of New York and New Jersey, Rev Cons Thirty Seventh Ser 2004 07-15-18 AAA Rev Ref Spec Proj KIAC Partners Ser 4 (G) 10-01-19 BBB Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond (Zero to 7-15-09 then 6.950%) (O) Zero 07-15-39 BBB Rev Ref Asset Backed Bond 06-01-38 BBB North Carolina 0.94% North Carolina Eastern Municipal Power Agency, Rev Ref Pwr Sys Ser 2003C 01-01-17 BBB North Carolina Municipal Power Agency Number 1, Rev Catawba Elec Ser 2003A 01-01-19 AAA Ohio 0.92% Cuyahoga, County of, Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 01-01-20 A+ Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 01-01-25 A+ Student Loan Funding Corp, Rev Ref Cincinnati Student Ln Sub Ser 1991B (G) 08-01-08 BBB- Page 6 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) Oklahoma 0.40% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 06-01-35 B- Oregon 0.65% Western Generation Agency, Rev Wauna Cogeneration Proj Ser 1994A (G) 01-01-21 BBB- Pennsylvania 3.26% Allegheny County Industrial Development Auth, Rev Ref Environmental Imp 11-01-16 BB Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 07-01-23 BB Carbon County Industrial Development Auth, Rev Ref Resource Recovery Panther Creek Partners Proj 05-01-12 BBB- Delaware County Industrial Development Auth, Rev Ref Resource Recovery Facil Ser 1997A 07-01-13 BBB Delaware, County of, Rev Ref 1st Mtg Riddle Village Proj (G) 06-01-26 BB Lehigh, County of, Rev Ref St Lukes Hosp Bethlehem 08-15-23 BBB Philadelphia Industrial Development Auth, Rev Commercial Dev Marriot Hotel (G) 12-01-17 B+ Puerto Rico 11.09% Puerto Rico Aqueduct and Sewer Auth, Rev Ref Inverse Floater (Gtd) (P) 07-01-11 AAA Rev Ref Pars & Inflos (Gtd) 07-01-11 AAA Puerto Rico Highway and Transportation Auth, Rev Ref Trans Ser 2005K 07-01-27 BBB+ Rev Ser PA 114 (G)(K)(P) 01-01-08 AAA Puerto Rico Public Buildings Auth, Rev Ref Govt Facils Ser 2002F (Gtd) 07-01-20 BBB Rev Unref Bal Gov't Facils Ser 2002D (Gtd) 07-01-36 BBB Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 07-01-18 Aaa Rev Inverse Floater (P) 07-01-11 AAA Rhode Island 0.21% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 05-01-22 BB+ South Carolina 0.88% Dorchester County School District No. 2, Rev Growth Remedy Oppty Tax Hike 12-01-29 A Florence, County of, Rev Ind'l Dev Stone Container Proj (G) 02-01-07 BB- South Carolina Jobs-Economic Development Auth, Rev South Carolina Elec & Gas Co Proj Ser 2002A 11-01-27 AAA Page 7 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) South Dakota 2.09% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 06-01-32 BBB Tennessee 1.29% Humphreys County Industrial Development Board, Rev E.I. Dupont Denemours & Co Proj 05-01-24 AA- Texas 2.89% Austin, City of, Rev Ref Combined Util Sys Ser 1998 11-15-10 AAA Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 07-01-32 BBB- Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 04-01-33 BBB- Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A Zero 09-15-16 AAA Port Corpus Christi Industrial Development Corp, Rev Citgo Petroleum Corp Proj 11-01-31 BB Rev Ref Valero Energy Corp Proj Ser 1997B 04-01-18 BBB Sabine River Auth, Rev Ref TXU Energy Co LLC Proj Ser 2003B 08-01-22 BBB- Rev Ref TXU Energy Co LLC Proj Ser 2005C 05-01-28 BBB- Utah 0.43% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 12-01-18 BBB- Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 05-15-15 AAA Virgin Islands 0.20% Virgin Islands Water & Power Auth, Rev Ref Wtr Sys (G) 07-01-17 BB+ Virginia 1.16% Pittsylvania County Industrial Development Auth, Rev Exempt Facil Ser 1994A (G) 01-01-19 BB Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 BB- Washington 1.74% Seattle, Port of, Rev Northwest Airlines Proj (G)(H) 04-01-30 CCC+ Washington Public Power Supply System, Ref Rev Nuclear Proj No. 1 Ser 1989B 07-01-16 AA- Washington Tobacco Settlement Auth, Rev Asset Backed Bond 06-01-26 BBB Washington, State of, Gen Oblig Unltd Ser 1990A 02-01-15 AA Page 8 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2005 (unaudited) West Virginia 0.67% 3,402,984 West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750 09-01-22 A2 2,400 2,744,232 Rev Unref Bal Charleston Area Med Ctr 6.750 09-01-22 A2 600 658,752 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 0.01% $74,000 (Cost $74,000) Joint Repurchase Agreement 0.01% 74,000 Investment in a joint repurchase agreement transaction with UBS Warburg, Inc. - Dated 11-30-05, due 12-1-05 (secured by U.S. Treasury Inflation Indexed Bonds 3.375% and 3.625%, due 4-15-28 and 4-15-32 and U.S. Treasury Inflation Indexed Note 1.625%, due 1-15-15) 3.950 74 74,000 Total investments 100.00% $510,790,640 Page 9 John Hancock Tax-Free Bond Fund Footnotes to Schedule of Investments November 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's by-laws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities.
